DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1, 3-5, and 9-11) in the reply filed on 07/14/2022 is acknowledged.
Claims 13-1 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a tire, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites the limitation “comprising a plurality of-pegs” in lines 1-2. It is unclear if this limitation is intending to introduce new pegs with substantially different properties to the “at least one conductive peg” introduced in claim 1 or if this limitation intends to introduce a plurality of the pegs described in claim 1. Based on paragraph [0061] of the specification and Figure 9 of the drawings, it is assumed that claim 9 intends to introduce a plurality of the pegs described in claim 1. For examination purposes, “comprising a plurality of-pegs” in claim 9 will be read as “comprising a plurality of the pegs.” 
Claim 10 recites the limitation “the conductive peg is extended” in lines 1-2. It is unclear if this limitation only intends to modify one of the plurality of pegs introduced in claim 9 or if this limitation is intended to apply to all of the plurality of pegs. Based on Figure 9 of the drawings, it is assumed that this limitation is intended to apply to all of the plurality of pegs. For examination purposes, “the conductive peg is extended” will be read as “the conductive pegs are extended.” 
Claim 11 recited that limitation “comprising at least ten pegs” in line 2. It is unclear if this limitation is intended to introduce ten new pegs with substantially different properties to the “at least one conductive peg” introduced in claim 1 or if this limitation is intended to introduce ten of the pegs described in claim 1. Based on Figure 9 of the drawings, it is assumed that this limitation is intended to introduce ten of the pegs described in claim 1. For examination purposes, “comprising at least ten pegs” in claim 10 will be read as “comprising at least ten of the at least one peg.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Calvar et al. (US 6,951,233) (Calvar) in view of Kim (KR 100285608 with English Machine Translation) (of record).
Regarding claim 1, Calvar discloses a tire (title) comprising sidewalls (4), a substantially electrically insulating crown block (31), a substantially insulating tread (3) (Col. 3, lines 38-49; Col. 6, lines 32-37), and a conductive internal element (1) that is able to ensure electrical conductivity between the tread (3) and the bottom region of the tire that is able to be in contact with a rim on which said tire can be mounted (Col. 5, line 53-Col. 6, line 2). Calvar fails to disclose, however, that the tire also comprises at least one conductive peg that is oriented in the radial direction and positioned under the tread (3) of the tire so as to create an electrically conductive path between the ground and a rim on which the tire is able to be mounted, said peg cooperating with a conductive internal element of the tire that is able to ensure electrical conductivity between the tread (3) and the bottom region of the tire that is able to be in contact with a rim on which said tire can be mounted, characterized in that wherein said conductive peg is placed in a housing flush with the internal surface of the cavity of the tire, and in that said conductive peg has a peg head arranged in the continuation of a peg shank and is disposed under the tread of the tire, outside the housing, and wherein the peg head has a diameter at least more than 1.5 times the diameter of the shank of the peg. 
Kim teaches a similar tire (title) comprising sidewalls (8) and a tread (6), the tire also comprising an antistatic plug band (100) including at least one conductive peg (2+1) that is oriented in the radial direction and positioned under the tread (6) (see Fig. 2) of the tire so as to create an electrically conductive path between the ground and a rim (5) on which the tire is able to be mounted (see pg. 3, “Example 3”), said peg (2+1) cooperating with a conductive internal element (3) of the tire that is able to ensure electrical conductivity between the peg(s) (2+1) and the bottom region of the tire that is able to be in contact with a rim (5) on which said tire can be mounted (see pg. 3, “Example 3”; see Fig. 2), wherein said conductive peg (2+1) is placed in a housing flush with the internal surface of the cavity of the tire (see Figs. 2 and 3; see pg. 3, “Example 3”), said conductive peg (2+1) has a peg head (1) arranged in the continuation of a peg shank (2) and is disposed under the tread (6) of the tire, outside the housing (see Fig. 2). Furthermore, because multiple peg shanks (2) are distributed at regular intervals on the same, continuous peg head (2), it is clear that the peg head (1) has a diameter at least more than 1.5 times the diameter of the shank (2) of the peg (2+1) (see Fig. 1). Kim further teaches that this antistatic plug band (100) helps to discharge the static electricity of a vehicle to the ground (abstract) while also keeping manufacturing costs down (see pg. 4, “Advantageous Effects”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire disclosed by Calvar to include the antistatic plug band as taught by Kim because they would have had a reasonable expectation that doing so would further improve the antistatic properties of the tire while also keeping manufacturing costs down. 
Regarding claim 3, modified Calvar discloses all of the limitations as set forth above for claim 1. Modified Calvar further discloses that the conductive internal element (Kim: 3) is a conductive cord (Kim: see Figs. 1 and 2; see pg. 3, “Example 3”). 
Regarding claim 4, modified Calvar discloses all of the limitations as set forth above for claim 3. Modified Calvar further discloses that the conductive cord (Kim: 3) extends over the interior face of the tire as far as the region of the bead wire (Kim: see Fig. 2; see pg. 3, “Example 3”), where a conductive element (Kim: 4) is located that provides the electrical connection to a rim (Kim: 5) (see Fig. 2; see pg. 3, “Example 3”). 
Regarding claim 5, modified Calvar discloses all of the limitations as set forth above for claim 1. Calvar discloses a conductive internal element (Calvar: 1) that is an internal layer (Calvar: Col. 5, line 53-Col. 6, line 2). Therefore, since the peg (Kim: 2) taught by Kim extends from the tread surface to the internal surface of the tire (Kim: see Fig. 2), it would have been obvious for the peg (Kim: 2) in modified Calvar to also be in cooperation with the conductive internal element (Calvar: 1) disclosed by Calvar. Thus, modified Calvar satisfies all of the limitations in claim 5. 
Regarding claim 9, modified Calver discloses all of the limitations as set forth above for claim 1. Modified Calvar further discloses that the tire comprises a plurality of the pegs (Kim: 2) at the center surface of the tread (Kim: see Figs. 1 and 2; see pg. 3, “Example 3”). Modified Calvar further discloses a peripheral conductive ring (Calvar: 11) that leads onto the radially outer surface of the tread (Calvar: 3) and is centered on the equatorial plane (Calvar: XX’) of the tire (Calvar: Col. 6, lines 44-48; see Fig. 1A). Therefore, since Kim teaches that the plurality of pegs (Kim: 2) are in the same center position of the tread as the peripheral conductive ring (Calvar: 11) disclosed by Calvar and since both the pegs (Kim: 2) and the peripheral conductive ring (Calvar: 11) have electrically conducting properties, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the plurality of pegs (Kim: 2) taught by Kim with the peripheral conductive ring (Calvar: 11) disclosed by Calvar such that the pegs (Kim: 2) and the peripheral conductive ring (Calvar: 11) overlap on the center position of the tread (Calvar: 3) and such that the peripheral conductive ring (Calvar: 11) electrically connects all of the pegs (Kim: 2). 
Regarding claim 10, modified Calvar discloses all of the limitations as set forth above for claim 9. Kim teaches that the pegs (Kim: 2) have a diameter equal to 3-5 mm (Kim: see pg. 4, “Advantageous Effects”). Calvar discloses that the peripheral conductive ring (Calvar: 11) has an axial width (Calvar: e) equal to 0.5 mm (Calvar: Col. 6, lines 44-45). Therefore, since the pegs (Kim: 2) and the peripheral conductive ring (Calvar: 11) are both located at the center position of the tread (Calvar: 3) and since the pegs (Kim: 2) are significantly wider in the tire axial direction than the peripheral conductive ring (Calvar: 11), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the pegs (Kim: 2) taught by Kim with the peripheral conductive ring (Calvar: 11) disclosed by Calvar such that the pegs (Kim: 2) are extended axially on each side of the peripheral conductive ring (Calvar: 11). 
Regarding claim 11, modified Calvar discloses all of the limitations as set forth above for claim 1. Modified Calvar further discloses that the tire comprises a plurality of the pegs (Kim: 2) that are distributed circumferentially at an equal angular distance from one another in the tread of the tire and lead onto the radially outer surface of the tread (Kim: see Figs. 1 and 2; see pg. 3, “Example 3”). Modified Calvar fails to explicitly disclose, however, that the tire comprises at least 10 pegs (Kim: 2). Kim teaches that the plurality of pegs (Kim: 2) have a direct impact on the antistatic plug band’s (Kim: 100) ability to discharge the vehicle’s static electricity (Kim: see pg. 3, “Example 3”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have chosen the number of pegs (Kim: 2) to be within the claimed range in order to optimize the pegs’ (Kim: 2) ability to discharge static electricity. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.D./Examiner, Art Unit 1749    

/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749